Citation Nr: 0604168	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-28 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the 
thoracolumbar spine on a direct basis or, alternatively, as 
secondary to service connected pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1967 until May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO declined 
to reopen a prior final decision on the issue of entitlement 
to service connection for low back pain on a direct basis or, 
alternatively, as secondary to service connected pilonidal 
cyst.  Following the receipt of additional evidence, a July 
2004 Statement of the Case (SOC) phrased the issue as 
entitlement to service connection for endplate osteophyte 
formation from T11-12 to L4-5 and degenerative disc disease 
from T12 to L5.  The Board has rephrased the issue on the 
title page to reflect that the veteran seeks service 
connection for disability of the thoracolumbar spine.  See 
generally 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005) (evaluating the thoracolumbar spine as a single spinal 
segment).

The Board notes that the veteran has claimed entitlement to 
service connection for bladder incontinence, bowel 
incontinence, and erectile dysfunction secondary to service 
connected prostate cancer.  This matter has not been 
addressed by the RO.  Accordingly, the Board does not have 
jurisdiction over it at this time, and it is referred to the 
RO for appropriate action.


REMAND

From a review of the record, the veteran's complete service 
medical records are not associated with the claims folder, 
and the RO must make exhaustive attempts to obtain these 
records pursuant to its regulatory duty under 38 C.F.R. § 
3.159(c)(2)(2005).  The veteran himself submitted service 
medical records that VA did not obtain from the NPRC, and the 
service medical records that are associated with the claims 
folder are not complete.

In a letter dated September 19, 2002, the veteran asked VA to 
obtain medical records from the following: A Co. (101st ABN) 
326 Medical, Camp Eagle, Vietnam dated 12/24/68 through 
1/31/69 and 3/24/69; 85th EVAC Hospital, Phu Bai, Vietnam; 
95th EVAC Hospital (cyst operation), DaNang, Vietnam; MHC 
249th General Hospital (hospitalized for 164 days); MHC USAH 
Hunter AAF, Georgia; and USA Hopsital USAAVNS.  Review of the 
claims folder reveals that some records from the 85th EVAC 
Hospital, MHC USAH Hunter AAF, and nine days from MHC 249th 
General Hospital were obtained.  However, these records are 
not complete.  The Board also notes that the veteran received 
treatment from the 67th EVAC Hospital for approximately 10 
days and was transferred to the 6th Medical Center in 
Vietnam.  It also appears that the veteran was hospitalized 
at the 22nd Surgical Hospital, APO 96308 for a concussion in 
September and October 1968.  The RO should make an exhaustive 
effort to ensure that complete records are associated with 
the claims folder or seek written verification that these 
records are not obtainable.

In addition, the record reflects that in April 2003 the 
veteran had requested a hearing before the RO and that such 
hearing was scheduled for August 2004.  However, in a July 
12, 2004 statement, the veteran requested that the hearing be 
postponed pending a medical appointment with his neurologist, 
Dr. Pao.  However, on July 13, 2004, the RO issued the 
Statement of the Case on the claim.  On August 18, 2004, the 
veteran filed his Form 9 indicating that he did not wish to 
have a Board hearing.  However, the record is not clear as to 
whether or not the veteran intended to waive his right for a 
rescheduled RO hearing.  Therefore, the Board notes that the 
veteran has a right to an RO hearing if he so desires, and 
the July 12, 2004 statement indicates that, while he agreed 
to postpone his RO hearing pending a new medical examination, 
he wanted this hearing to be rescheduled.  In accord with 
procedural due process, the Board finds that the RO should 
clarify whether the veteran desires a hearing before the RO.

Finally, the veteran contends that he is entitled to service 
connection for disability of the thoracolumbar spine on a 
direct basis or, alternatively, as secondary to service 
connected pilonidal cyst.  While in service, the veteran 
underwent surgery to remove a pilonidal cyst, and in 1973, 
service connection was granted for the pilonidal cyst.  
Additional evidence of record includes a statement written by 
the veteran's private doctor, Dr. Edward Jeryan.  In that 
statement, Dr. Jeryan related that while serving in Vietnam, 
the veteran injured his thoracolumbar spine while jumping out 
of a helicopter.  The service records available for review 
corroborate the removal of the pilonidal cyst.  However, the 
available records are silent on any injury to the 
thoracolumbar spine.  The veteran also submitted a statement 
from his private doctor, Dr. Linda Pao, who provided an 
opinion which appears to relate the chronic thoracolumbar 
pain to the pilonidal cyst.

According to 38 C.F.R. § 3.159(c)(4) (2005), VA is required 
to provide a medical examination if an examination is 
necessary to decide the claim.  "A medical examination ... is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but indicates that the claimed disability ... may be 
associated with the established event ..."  38 C.F.R. § 
3.159(c)(4)(C) (2005).  Based on the opinions provided by Dr. 
Jeryan and Dr. Pao, VA has a duty to assist the veteran in 
the development of his claim to determine whether or not a 
causal relationship exists between the current disability of 
the thoracolumbar spine and event(s) during active service 
or, alternatively, is proximately due to the service 
connected pilonidal cyst.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and therefore, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington,  DC, for the following actions: 

1.  Search for all existing service medical records 
where the veteran received treatment from the 
following facilities:
a)  A Co. (101st ABN) 326 Medical, Camp Eagle, 
Vietnam from 12/24/68 through 1/31/69 and 
3/24/69;
b)  85th EVAC Hospital, Phu Bai, Vietnam;
c)  95th EVAC Hospital, DaNang, Vietnam (cyst 
operation);
d)  MHC 249th General Hospital (hospitalized 
for 164 days);
e)  MHC USAH Hunter AAF, Georgia;
f)   USA Hopsital USAAVNS;
g)  67th EVAC Hopsital (hospitalized for 10 
days);
h)  6th Medical Center, Vietnam;
and 
i)  22nd Surgical Hospital, APO 96308 
(treatment for concussion in September and 
October 1968).
If necessary, directly contact the facilities that 
are still in existence and obtain the missing 
medical records.  If the requests result in a 
negative response, such response should be 
indicated and made a part of the record and the 
veteran and his representative should be informed. 
	  
2.  The RO should ascertain whether or not the 
veteran wished to schedule a hearing before the RO, 
and if the veteran wants such a hearing, the RO 
must schedule the veteran for a hearing before them 
with respect to the issues on appeal.  The veteran 
should be notified in writing of the date, time, 
and location of the hearing.  

	3.  Arrangements should be made to have the veteran 
undergo an examination in order to ascertain the 
nature of his thoracolumbar spine injury.  The 
claims folder, including all relevant and available 
service medical records, must be made available to 
the examiner for review, following which the 
examiner should render an opinion with respect to 
the following questions:
a) Identify any disorders of the 
thoracolumbar spine
and 
b) Determine whether it is at least as 
likely as not (50 percent probability or 
more) that any current disability of the 
thoracolumbar spine was first manifested 
in service, causally related to event(s) 
in service, or alternatively, is caused 
by or aggravated by the service connected 
pilonidal cyst.
All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.

4.  The veteran's claims should be readjudicated, 
including reviewing all newly obtained evidence.  
If any benefit sought on appeal remains denied, the 
appellant and his representative should be provided 
a Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


